Citation Nr: 0722193	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

In a July 1991 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable (zero 
percent) disability rating.  In a September 1996 Board 
decision, a 10 percent disability rating was assigned for 
tinnitus.  

In the April 2003 rating decision, the RO denied a rating in 
excess of 10 percent for tinnitus.  The veteran subsequently 
perfected an appeal as to the denial.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) of the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.    Shortly 
after the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

Issue not on appeal

In an October 2003 rating decision, an increased rating, 70 
percent, for service-connected post-traumatic stress disorder 
(PTSD), and a total disability rating based individual 
unemployability (TDIU), were granted effective May 16, 2003, 
and basic eligibility to Dependents' Educational Assistance 
was granted effective August 13, 2003.  In a December 2003 
rating decision, an increased rating for service-connected 
headaches was denied.  In a July 2004 rating decision, 
service connection was denied for hypertension, and a claim 
for an effective date earlier than December 6, 2000, for the 
grant of service connection for type II diabetes mellitus was 
also denied.  

To the Board's knowledge, the veteran has not disagreed with 
those decisions.  Those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 


Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The veteran filed his claim of entitlement to service 
connection for tinnitus in March 2003.  Where, as here, a law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003; see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See, in particular, the 
Statement of Accredited Representative in Appealed Case dated 
in July 2004.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of 
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Extraschedular consideration

In the May 2004 statement of the case, the RO included the 
regulation pertaining to extraschedular evaluations, 
38 C.F.R. § 3.321(b).  However, the RO did not then or at any 
other time adjudicate the matter of the veteran's entitlement 
to an extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above, i.e., that the former version of the rating schedule 
allowed for separate 10 percent ratings for tinnitus in each 
ear.  See, in particular, the Statement of Accredited 
Representative in Appealed Case dated in July 2004. 
 Moreover, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual.  

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


